DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-6, 13 are currently amended.
Claims 7, 10-12, 14-15 is original.
Claims 8-9, 16-21 are cancelled.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Atty Michael Shariff on 10/29/2021.

The application has been amended as follows: 
Regarding claim 10, the claim has been changed to depend from claim 1.
The amended claim reads:
“The device set forth in claim 1, including a bowl portion defined on the top of said central tube portion, said bowl portion formed by a peripheral side wall surrounding the end of said central tube portion wherein oils to be heated fill the voids defined between said peripheral side wall and said central portion extending to a central opening fluidly connected with said central portion to allow fumes to enter said device to be inhaled by the user.”
Allowable Subject Matter

Claims 1-7, 10-15 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination Plojoux/Patton nor any prior art combination available discloses/renders obvious:
“a base plate having rectangular sides and a concave top extending to a central tube portion with a plurality of rims of a circular configuration”.
There was not motivation for one of ordinary skill in the art to alter the central portion to have rectangular sides and the concave portion with a plurality of rims/chamfers in a circular configuration.  Doing so would not have yielded predictable results to one of ordinary skill in the art before the effective filing date and would not have been a shape/configuration optimized towards for any rationale available.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712